Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 was filed after the mailing date of the Notice of Allowance on 4/1/2022  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Amendment
Claims 1-20 are cancelled.
Claims 21-40 are added.
Claims 21-40 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,325,654. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the relevant limitations below in order to broaden the scope of the invention.



Current Application
US Patent 9,325,654 B2
21. (New) A computer-implemented method for deploying a dynamic geofence
to contain a geographic area having a threshold level of content consumption, the
method comprising:
generating a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delaying delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determining that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
causing the electronic content to be displayed on the mobile device.
22. (New) The method of claim 21, further comprising:
if a level of the content consumption in the first geographic area is above a first
threshold level of content consumption, determining whether a level of a content
consumption in a second geographic area, adjacent to the first geographic area, is
above a second threshold level of content consumption; and
if the level of the content consumption in the second geographic area is above
the second threshold level of content consumption, deploying a second dynamic geofence
to contain both the first geographic area and the second geographic area.
23. (New) The method of claim 22, wherein the first threshold level of content
consumption is the same as the second threshold level of content consumption.
24. (New) The method of claim 21, further comprising:
creating a visual representation of mobile content consumption and current geofences.
25. (New) The method of claim 21, further comprising:
after deploying the first dynamic geo-fence, determining an updated level of a
content consumption within the first dynamic geo-fence.
26. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence is below a first threshold level of content consumption; and
when the updated level of the content consumption within the first dynamic geofence
is below the first threshold level of content consumption, determining if a level of a
content consumption in a second geographic area, within the first dynamic geo-fence, is
above the first threshold level of content consumption.
27. (New) The method of claim 26, wherein, when the level of the content
consumption in the second geographic area is above the first threshold level of content
consumption, decreasing the size of the first dynamic geo-fence to contain only the
second geographic area.
28. (New) The method of claim 26, wherein, when the level of the content
consumption in the second geographic area is below the first threshold level of content
consumption, deleting the first dynamic geo-fence.
29. (New) The method of claim 25, further comprising:
determining if a level of a content consumption in a second geographic area,
adjacent to the first dynamic geo-fence, is above the first threshold level of content
consumption, and, if so, increasing a size of the first dynamic geo-fence to contain both
the first geographic area and the second geographic area.
30. (New) The method of claim 21, wherein, when a mobile device is
determined to be within the first dynamic geo-fence, sending a message for display to a
user at the mobile device via a message notification interface of an operating system of
the mobile device.
31. (New) The method of claim 25, further comprising:
determining whether the updated level of the content consumption within the first
dynamic geo-fence has increased from a previous level of the content consumption in
the first geographic area; and
updating launch statistics based on the determination.
32. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a success rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has increased from the previous
level of the content consumption in the first geographic area .
33. (New) The method of claim 31, wherein updating launch statistics
comprises:
updating a failure rate based on a determination that the updated level of the
content consumption within the first dynamic geo-fence has not increased from the
previous level of the content consumption in the first geographic area.
34. (New) The method of claim 21, further comprising:
storing data related to at least one of a geographic location, a duration of
deployment, and a time of deployment for a plurality of dynamic geo-fences.
35. (New) The method of claim 34, further comprising:
analyzing the stored data to determine if there is a pattern associated with one of
the plurality of dynamic geo-fences.
36. (New) The method of claim 35, further comprising:
if a pattern associated with one of the plurality of dynamic geo-fences is
determined, creating a historic geo-fence for the geographic location contained within
the one of the plurality of dynamic geo-fences.
37. (New) A system for deploying a dynamic geo-fence to contain a
geographic area having a threshold level of content consumption, the system
comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processorreadable
instructions, which when executed by the processor configures the processor
to perform a plurality of functions, including functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
cause the electronic content to be displayed on the mobile device.
38. (New) The system of claim 37, wherein the processor is configured to
perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.
39. (New) A computer readable medium storing instructions that, when
executed by a computer, cause the computer to perform functions to:
generate a first dynamic geo-fence containing a first geographic area based on
content consumption by mobile devices in the first geographic area;
delay delivery of electronic content to a mobile device, wherein the electronic
content is associated with one or more applications on the mobile device;
determine that the mobile device is within the first dynamic geo-fence; and
upon determining that the mobile device is within the first dynamic geo-fence,
cause the electronic content to be displayed on the mobile device.
40. (New) The computer-readable medium of claim 39, wherein the processor
is configured to perform functions to:
determine whether a mobile device is within the first dynamic geo-fence; and
if the mobile device is within the first dynamic geo-fence, send a message for
display to a user at the mobile device via a message notification interface of an
operating system of the mobile device.
1. A computer-implemented method for timing message notifications to optimize delivery of content to mobile device users, the method comprising:
upon receiving an indication of a message to be sent for a client application executable at a mobile device of a user, requesting a current geographic location of the mobile device via a communication network;
upon receiving the requested current geographic location of the mobile device, determining whether the current geographic location of the mobile device is within a geographic area associated with a threshold level of content consumption;
when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption, sending the message for display to the user at the mobile device via a message notification interface of an operating system of the mobile device;
when the current geographic location of the mobile device is determined not to be within the geographic area associated with a threshold level of content consumption, adding the message to a message queue; and
displaying the added message from the message queue to the user at the mobile device when either a detected change in the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption before a predetermined period of time has elapsed or once the predetermined period of time is determined to have elapsed,
wherein sending the message for display to the user at the mobile device further comprises:
storing information identifying a message send time indicating when the message was sent to the mobile device;
upon receiving an indication of a request for the targeted content initiated by the client application at the mobile device, determining whether or not the request was initiated by the client application within a predetermined time period of the stored message send time; and
updating launch statistics for the client application based on the determination.
2. The method of claim 1, further comprising:
upon receiving an indication of an updated current geographic location of the mobile device, determining whether the updated current geographic location of the mobile device is the geographic area associated with a threshold level of content consumption; and
displaying the message from the message queue to the user within the message notification view when the updated geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption.
3. The method of claim 1, wherein determining whether the current geographic location of the mobile device is within the geographic area associated with a threshold level of content consumption comprises:
sending a request including the current geographic location of the mobile device to a consumption tracking server that is configured to determine whether the current geographic location of the mobile device corresponds to the geographic area associated with a threshold level of content consumption; and
receiving a response from the consumption tracking server indicating whether the current geographic location of the mobile device is within the geographic area associated with a threshold level of content consumption based on the determination by the consumption tracking server.
4. The method of claim 1, wherein the targeted content is an electronic advertisement provided by a third-party content provider that is not directly associated with the client application.
5. The method of claim 1, wherein upon receiving the requested current geographic location of the mobile device, determining whether the current geographic location of the mobile device is within a geo-fence associated with targeted content; and
when the current geographic location of the mobile device is determined to be within a geo-fence associated with targeted content, sending targeted content associated with the geo-fence for display to the user within a client application.
6. The method of claim 1, wherein the predetermined period of time is based on an expiration time associated with the message that is added to the message queue, and the message is sent from the message queue for display to the user at the mobile device when either the current geographic location of the mobile device is later determined to be within the geographic area associated with a threshold level of content consumption before the expiration time has elapsed or once the expiration time for the message is determined to have elapsed.
7. The method of claim 6, wherein the expiration time associated with the message is based on a priority level assigned to the message by an application service provider associated with the client application.
8. The method of claim 1, wherein updating launch statistics for the client application comprises:
updating a success rate indicating a likelihood of targeted content delivery to the client application as a result of message notification timing, when the request is determined to be initiated by the client application within the predetermined time period.
9. The method of claim 1, wherein updating launch statistics for the client application comprises:
updating a failure rate indicating a likelihood that targeted content was not a result of message notification timing, when the request is determined not to be initiated by the client application within the predetermined time period.
10. A system for timing message notifications to optimize delivery of targeted content to mobile device users, the system comprising:
a memory having processor-readable instructions stored therein; and
a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to:
receive an indication of a message to be sent for a client application executable at a mobile device of a user;
request a current geographic location of the mobile device via a communication network based on the received indication;
receive the requested current geographic location of the mobile device;
determine whether the current geographic location of the mobile device is within a geographic area associated with a threshold level of content consumption;
send the message for display to the user at the mobile device via a message notification interface of an operating system of the mobile device when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption;
add the message to a message queue when the current geographic location of the mobile device is determined not to be within the geographic area associated with a threshold level of content consumption, wherein the message is to be sent from the message queue for display to the user at the mobile device when either a detected change in the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption before a predetermined period of time has elapsed or once the predetermined period of time is determined to have elapsed;
store information identifying a message send time indicating when the message was sent to the mobile device;
receive an indication of a request for the targeted content initiated by the client application at the mobile device;
determine whether or not the request was initiated by the client application within a predetermined time period of the stored message send time; and
update notification statistics for the client application based on the determination.
11. The system of claim 10, wherein the processor is further configured to perform functions to:
receive an indication of an updated current geographic location of the mobile device;
determine whether the updated current geographic location of the mobile device is within the geographic area associated with a threshold level of content consumption; and
provide the message from the message queue to be displayed for the user within the message notification view when the updated geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption.
12. The system of claim 10, wherein the processor is configured to perform functions to:
send a request including the current geographic location of the mobile device to a consumption tracking server that is configured to determine whether the current geographic location of the mobile device corresponds to the geographic area associated with a threshold level of content consumption for delivering targeted content to be displayed within the content view of the client application executable at the mobile device;
receive a response from the consumption tracking server indicating whether or not the current geographic location of the mobile device is within the geographic area associated with a threshold level of content consumption based on the determination by the consumption tracking server; and
determine whether or not the current geographic location of the mobile device is within the geographic area associated with a threshold level of content consumption on the received response.
13. The system of claim 10, wherein the processor is further configured to:
determine whether or not the current geographic location of the mobile device is within a geo-fence associated with targeted content; and
when the current geographic location of the mobile device is determined to be within a geo-fence associated with targeted content, send targeted content associated with the geo-fence for display to the user within the client application.
14. The system of claim 10, wherein the predetermined period of time is based on an expiration time associated with the message that is added to the message queue, and the message is sent from the message queue for display to the user at the mobile device when either the current geographic location of the mobile device is later determined to be within the geographic area associated with a threshold level of content consumption ion before the expiration time has elapsed or once the expiration time for the message is determined to have elapsed.
15. The system of claim 10, wherein the processor is configured to perform functions to:
update a success rate indicating a likelihood of targeted content delivery to the client application as a result of message notification timing, when the request is determined to be initiated by the client application within the predetermined time period.
16. The system of claim 10, wherein the processor is configured to perform functions to:
update a failure rate indicating a likelihood that delivery of targeted content was not a result of message notification timing, when the request is determined not to be initiated by the client application within the predetermined time period.
17. A non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform functions to:
receive an indication of a message to be sent for a client application executable at a mobile device of a user;
request a current geographic location of the mobile device via a communication network based on the received indication;
receive the requested current geographic location of the mobile device;
determine whether or not the current geographic location of the mobile device is within a geographic area associated with a threshold level of content consumption;
send the message for display to the user at the mobile device via a message notification interface of an operating system of the mobile device when the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption;
add the message to a message queue when the current geographic location of the mobile device is determined not to be within the geographic area associated with a threshold level of content consumption, wherein the message is to be sent from the message queue for display to the user at the mobile device when either a detected change in the current geographic location of the mobile device is determined to be within the geographic area associated with a threshold level of content consumption before a predetermined period of time has elapsed or once the predetermined period of time is determined to have elapsed;
store information identifying a message send time indicating when the message was sent to the mobile device;
receive an indication of a request for the targeted content initiated by the client application at the mobile device;
determine whether or not the request was initiated by the client application within a predetermined time period of the stored message send time; and
update notification statistics for the client application based on the determination.






Allowable Subject Matter
Claims 21-40 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with. See 37
CFR 1.111(b) and MPEP § 707.07(a). Note specifically the double patenting rejection above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure:

Patton et al., US Pub. No.: US 2015/0095355, teaches an improved technique for
dynamically curating content based on geographic location, including: concurrently monitoring
content tagged with geographic locations located within a plurality of predetermined geofences,
each geofence comprising a set of linear boundaries forming a closed loop encircling a
geographic region; selecting a geofence from the plurality of geofences in response to a content
generation parameter for content associated with the geofence exceeding a threshold parameter value; aggregating content associated with the geofence into a content feed; and
sending the content feed to a first user device;

Stopel et al., US Pub. No. 2012/0306660, teaches improved techniques for Location-
based notification architecture that provides notification relevance to a user and/ora user goal
where the size of the virtual perimeter or boundary is changed dynamically based on changes in
relevance to a user and/or user goal, and thus, can be made dependent on various factors and
the size of the perimeter can increase or decrease according to user preferences that are
learned over time (e.g., preference for a gas station of a specific company) where these
capabilities improve the relevance of the notification the user receives and the relevance of a
notification to the user can be improved by tuning the perimeter size according to known
parameters that depend on the point of interest ( e.g., business) itself and/or by tuning of the
size of virtual perimeter according to parameters associated with user behavior;

Ricci et al., US Pub. No. 2014/0309864, teaches a vehicle control system can determine
a location of the vehicle and evaluate laws and rules of the location to determine if changes to
an instrument display are required. The vehicle control system can automatically configure the
instrument display for the location. The vehicle control system can image and translate traffic
signs in the location. The vehicle control system can also determine if the location is associated
with an interruption of a communication network, identify an alternate communication network,
and automatically transfer to the alternate communication network. An alert may be generated
by the vehicle control system that includes information related to traffic rules, languages, and
communication networks of the location that are different than a previous location of the vehicle;

Case et al., US Pub. No.: US 2013/0267253, which teaches method of receiving and processing trigger zone and geo-trigger content on a computing device. Trigger zones can be relevant to a current geographic position of the computing device and can be characterized by a time-based boundary and one or more requirements to be satisfied to trigger an event. The computing device can evaluate trigger zones to determine if one the one or more requirements are satisfied and trigger an trigger event if confirmed. In some embodiments, a server computer
can generate a dwell-time trigger zone based on an amount of time a computing device spends at a geographic location. The dwell time trigger zone can include trigger zone data corresponding to commercial aspects particular to the geographic location. The server computer can be configured to send the trigger zone and trigger zone data to the computing device for
processing;

and Beckett et al., EP 2 584 516 A1, which teaches a system for determining geofence data based on estimated time of arrival are provided. At a computing device, geofence data is determined, wherein geographic boundaries associated with the geofence data are based on a given estimated time of arrival (ETA) from one of the given location and a current
location of a handheld communication device. Given location data associated with the given location is transmitted to the handheld communication device, via a communication interface, when the current location of the handheld communication device and the given location
are each within the geographic boundaries such that the handheld communication device is transportable to the given location within the given estimated time of arrival.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152